[Cite as State v. Gideon, 2021-Ohio-1863.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                    CASE NO. 1-18-27

       v.

JAMES A. GIDEON,                              OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                    CASE NO. 1-18-28

       v.

JAMES A. GIDEON,                              OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                    CASE NO. 1-18-29

       v.

JAMES A. GIDEON,                              OPINION

       DEFENDANT-APPELLANT.
Case Nos. 1-18-27, 28 and 29




                    Appeals from Lima Municipal Court
       Trial Court Nos. 17CRB01386, 17CRB01387, and 17CRB01385

                               Judgments Affirmed

                        Date of Decision: June 1, 2021


APPEARANCES:

      Dennis C. Belli for Appellant

      Anthony L. Geiger for Appellee




ZIMMERMAN, J.

      {¶1} This case is before this court on remand from the Supreme Court of

Ohio. State v. Gideon, ___ Ohio St.3d ___, 2020-Ohio-5635, overruled, State v.

Gideon, ___ Ohio St.3d ___, 2020-Ohio-6961. Based on the Supreme Court of

Ohio’s instructions, we will consider the assignments of error that were rendered

moot by our prior opinion. For the reasons that follow, we affirm.

      {¶2} This case was originally before this court on appeal from the May 11,

2018 judgment entries of sentence of the Lima Municipal Court convicting

defendant-appellant, James. A. Gideon (“Gideon”), of sexual imposition in case




                                       -2-
Case Nos. 1-18-27, 28 and 29


numbers 17CRB01385, 17CRB01386, and 17CRB01387.1 In that appeal, this court

vacated Gideon’s sexual-imposition convictions and remanded the cases for a new

trial after we concluded that the trial court should have granted Gideon’s motions to

suppress evidence under Garrity v. New Jersey. 385 U.S. 493, 87 S.Ct. 616 (1967).

On review, the Supreme Court of Ohio concluded on December 15, 2020 that

Gideon’s subjective belief that his medical license would be penalized for remaining

silent was not objectively reasonable. Gideon, ___ Ohio St.3d ___, 2020-Ohio-

5635, at ¶ 24. The court further concluded that assignments of error challenging

sufficiency of the evidence cannot be considered moot notwithstanding a conclusion

that evidence was improperly admitted at trial. Id. at ¶ 29.

        {¶3} On December 31, 2020, the Supreme Court of Ohio recognized that it

applied an incorrect standard of review in its previous opinion and granted Gideon’s

motion to reconsider that opinion. Gideon, ___ Ohio St.3d ___, 2020-Ohio-6961,

at fn. 1. Applying the correct standard of review, the Supreme Court of Ohio

reconsidered its previous opinion but remained steadfast in its conclusion that

Gideon’s subjective belief that his medical license would be penalized for remaining

silent was not objectively reasonable. Id. at ¶ 24. The court’s sufficiency-of-the-

evidence conclusion remained unchanged. Id. at ¶ 29. Although not assigned as


1
 This court and the Supreme Court of Ohio recited much of the factual and procedural background of these
cases, and we will not duplicate those efforts here. See State v. Gideon, 3d Dist. Allen No. 1-18-27, 2019-
Ohio-2482, rev’d; State v. Gideon, ___ Ohio St.3d ___, 2020-Ohio-5635, overruled, State v. Gideon, ___
Ohio St.3d ___, 2020-Ohio-6961.

                                                   -3-
Case Nos. 1-18-27, 28 and 29


error, the Supreme Court ordered the other assignments of error that this court

deemed to be moot to be considered on remand. Based on the court’s opinion, we

will proceed to address the three assignments of error which had been found moot.

                            Assignment of Error No. II

       The Trial Court’s Order Consolidating the Separately-Docketed
       Sexual Imposition Charges for the Trial Exposed Defendant-
       Appellant to a Substantial Likelihood that the Jury Would
       “Bootstrap” the Allegations of Different Patients in
       Contravention of Evid.R. 404(B) and R.C. 2907.06(B), and
       Thereby Violated His Sixth and Fourteenth Amendment Right to
       a Fundamentally Fair Jury Trial. (Apx. A-19; 04/20/18 Tr. 82-84;
       04/21/18 Tr. 20-21)

       {¶4} In his second assignment of error, Gideon argues that he was unfairly

prejudiced by the trial court’s order joining the cases for purposes of trial.

Specifically, Gideon contends that the trial court abused its discretion by joining the

cases for purposes of trial because it permitted the jury to “impermissibly use

testimony supporting one charge as corroboration for other charges.” (Appellant’s

Brief at 15).

                                 Standard of Review

       {¶5} “Issues of joinder and severance are generally reviewed under an abuse

of discretion standard.” State v. Plott, 3d Dist. Seneca No. 13-15-39, 2017-Ohio-

38, ¶ 52, citing State v. Shook, 3d Dist. Logan No. 8-14-01, 2014-Ohio-3987, ¶ 22

and State v. Bell, 3d Dist. Seneca No. 13-12-39, 2013-Ohio-1299, ¶ 27. An abuse



                                         -4-
Case Nos. 1-18-27, 28 and 29


of discretion implies that the trial court acted unreasonably, arbitrarily, or

unconscionably. State v. Adams, 62 Ohio St.2d 151, 157 (1980).

                                        Analysis

       {¶6} “In general, the law favors joining multiple offenses in a single trial if

the offenses charged ‘are of the same or similar character.’” State v. Valentine, 5th

Dist. Fairfield No. 18 CA 27, 2019-Ohio-2243, ¶ 43, quoting State v. Lott, 51 Ohio

St.3d 160, 163 (1990), citing State v. Torres, 66 Ohio St.2d 340 (1981). “Under

Crim.R. 13, a trial court may order two or more indictments to be tried together ‘if

the offenses or the defendants could have been joined in a single indictment or

information.’” Plott at ¶ 54, quoting Crim.R. 13. “Two or more offenses may be

charged in the same indictment if they are of ‘the same or similar character, or are

based on the same act or transaction, or are based on two or more acts or transactions

connected together or constituting parts of a common scheme or plan, or are part of

a course of criminal conduct.’” Id., quoting Crim.R. 8(A).

       {¶7} “Nonetheless, if it appears that a criminal defendant would be

prejudiced by such joinder, then the trial court is required to order separate trials.”

Valentine at ¶ 44, citing Crim.R. 14.

       To prevail on a motion to sever, a defendant has the burden of
       demonstrating that “(1) his rights were prejudiced, (2) that at the time
       of the motion to sever he provided the trial court with sufficient
       information so that it could weigh the considerations favoring joinder
       against the defendant’s right to a fair trial, and (3) that given the


                                          -5-
Case Nos. 1-18-27, 28 and 29


       information provided to the court, it abused its discretion in refusing
       to separate the charges for trial.”

Plott at ¶ 55, quoting State v. Schaim, 65 Ohio St.3d 51, 59 (1992). “A defendant’s

claim of prejudice is negated when: (1) evidence of the other crimes would have

been admissible as ‘other acts’ evidence under Evid.R. 404(B) or (2) the evidence of

each crime joined at trial is simple and direct.” State v. Ahmed, 8th Dist. Cuyahoga

No. 84220, 2005-Ohio-2999, ¶ 22, citing Lott at 163, Schaim at 59, and State v.

Franklin, 62 Ohio St.3d 118, 122 (1991).

       {¶8} “‘Evid.R. 404(B) provides that “[e]vidence of other crimes, wrongs, or

acts is not admissible to prove the character of a person in order to show action in

conformity therewith.”’” State v. Bagley, 3d Dist. Allen No. 1-13-31, 2014-Ohio-

1787, ¶ 56, quoting State v. May, 3d Dist. Logan No. 8-11-19, 2012-Ohio-5128, ¶

69, quoting Evid.R. 404(B). “‘However, there are exceptions to the general rule:

“It may, however, be admissible for other purposes, such as proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident.”’” Bagley at ¶ 56, quoting May at ¶ 69, quoting Evid.R. 404(B). See also

R.C. 2945.59. “‘The list of acceptable reasons for admitting testimony of prior bad

acts into evidence is non-exhaustive.’” Bagley at ¶ 56, quoting State v. Persohn,

7th Dist. Columbiana No. 11 CO 37, 2012-Ohio-6091, ¶ 23, citing State v. Melton,

11th Dist. Lake No. 2009-L-078, 2010-Ohio-1278, ¶ 78, and citing State v. Faye,

3d Dist. Wyandot Nos. 16-99-08 and 16-99-09, 2000 WL 566741, *4 (May 4, 2000).

                                         -6-
Case Nos. 1-18-27, 28 and 29


       {¶9} “‘Under the second method, the “joinder” test, the state is merely

required to show that evidence of each crime joined at trial is simple and direct.’”

Valentine at ¶ 47, quoting Lott 163. The Supreme Court of Ohio has unequivocally

stated “that ‘when simple and direct evidence exists, an accused is not prejudiced

by joinder regardless of the nonadmissibility of evidence of these crimes as ‘other

acts’ under Evid.R. 404(B).” Id., quoting Lott at 163. “Evidence is ‘simple and

direct’ if (1) the jury is capable of readily separating the proof required for each

offense, (2) the evidence is unlikely to confuse jurors, (3) the evidence is

straightforward, and (4) there is little danger that the jury would ‘improperly

consider testimony on one offense as corroborative of the other.’” (Citations

omitted.) Id. at ¶ 48, quoting State v. Wright, 4th Dist. Jackson No. 16CA3, 2017-

Ohio-8702, ¶ 52.

       {¶10} “Courts have held that evidence of multiple offenses is ‘simple and

direct’ where, for example, the offenses involved different victims, different

incidents or factual scenarios, and different witnesses.” Id. at ¶ 49, citing State v.

Dantzler, 10th Dist. Franklin Nos. 14AP-907 and 14AP-908, 2015-Ohio-3641, ¶ 23

(concluding that the defendant was not prejudiced by joinder because “[t]he

evidence relating to each incident was simple and direct: the incidents occurred

separately, involved different victims, and different eyewitnesses independently

identified defendant as the shooter at each incident”) and State v. Lewis, 6th Dist.


                                         -7-
Case Nos. 1-18-27, 28 and 29


Lucas Nos. L-09-1224 and L-09-1225, 2010-Ohio-4202, ¶ 33 (“Ohio appellate

courts routinely find no prejudicial joinder where the evidence is presented in an

orderly fashion as to the separate offenses or victims without significant overlap or

conflation of proof.”).

       {¶11} “If either the ‘other acts’ test or the ‘simple and direct’ test is met, a

defendant cannot establish prejudice from the joinder.” Id. at ¶ 50. See also Lott at

163 (“Under the second method, the ‘joinder’ test, the state is not required to meet

the stricter ‘other acts’ admissibility test, but is merely required to show that

evidence of each crime joined at trial is simple and direct.”)

       {¶12} Here, the trial court joined seven cases, which involved similar

offenses—Gideon was charged with sexual imposition in violation of R.C.

2907.06(A)(1)—occurring separately and with different victims.2           In its entry

joining the cases for trial, the trial court concluded that joinder was appropriate

under the simple-and-direct test and the other-acts test. Relative to the simple-and-

direct test, the trial court concluded that “the evidence reference on each charge

appears to be simple and direct.” (Case No. 17CRB01385, Doc. No. 27A); (Case

No. 17CRB01386, Doc. No. 18A); (Case No. 17CRB01387, Doc. No. 15A).

Specifically, the trial court concluded that the evidence is unlikely to confuse the



2
  Case numbers 17CRB01711, 17CRB01712, 17CRB01713, and 17CRB01765 were joined with case
numbers 17CRB01385, 17CRB01386, 17CRB01387 for purposes of trial; however, case numbers
17CRB01711, 17CRB01712, 17CRB01713, and 17CRB01765 are not before this court.

                                         -8-
Case Nos. 1-18-27, 28 and 29


jurors or be “difficult for them to consider each charge separately.” (Id.); (Id.); (Id.).

Furthermore, the trial court noted that the State intended to present “other evidence

* * * to corroborate the victims’ testimony” and that the trial court would instruct

the jury to consider each count, and the evidence applicable to each count,

separately. (Id.); (Id.); (Id.). Relative to the other-acts test, the trial court concluded

that “the testimony of each victim is admissible in each case and is relevant to

motive, opportunity, intent, preparation, plan, knowledge or absence of mistake or

accident” since “the same charge is pending for each” victim and “[t]hey all

allegedly were patients and were subjected to inappropriate touching by their

physician” and “[t]he incidents occurred over a relatively brief period of time in

examination rooms.” (Id.); (Id.); (Id.).

       {¶13} We conclude that the trial court did not abuse its discretion by joining

the cases for purposes of trial because the evidence is simple and direct.

Importantly, there was no complicated methodology to Gideon’s crimes. See

Valentine at ¶ 56. Specifically, Gideon committed the sexual-imposition offenses

at the same location in Bluffton, Ohio—Gideon’s medical office—between the

dates of October 2016 and May 2017. Each victim testified as to the sexual contact

that occurred and the State presented independent corroborating evidence. Compare

id. at ¶ 55 (concluding that joinder was appropriate because the evidence was simple

and direct since Valentine “committed these sexual abuse offenses at the same


                                           -9-
Case Nos. 1-18-27, 28 and 29


locations” between a similar period of time; “[e]ach victim testified in detail as to

the sexual abuse which occurred at [Valentine’s] home”; and “[c]orroboration in the

form of disclosure to other individuals was also presented”). See also Shook, 2014-

Ohio-3987, at ¶ 25-26.

       {¶14} Moreover, the trial court cautioned the jury to consider each count,

and the evidence applicable to each count, separately. See State v. Wilson, 5th Dist.

No. 16-CAA-08-0035, 2017-Ohio-5724, ¶ 53 (“‘Courts have held that any prejudice

that results from the joinder of offenses is minimized when a trial court cautions a

jury before deliberations to consider each count, and the evidence applicable to each

count separately, and to state its findings as to each count uninfluenced by its verdict

on any other counts.’”), quoting State v. Freeland, 4th Dist. Ross No. 12CA003352,

2015-Ohio-3410, ¶ 16. “[W]e presume that the jury followed the [trial] court’s

instructions.” Valentine at ¶ 57, citing State v. Thompson, 141 Ohio St.3d 254,

2014-Ohio-4751, ¶ 192. This presumption is bolstered by the jury’s not-guilty

findings in two of the cases that it considered. See Shook at ¶ 28 (concluding that

“[t]he result of the trial seems to suggest that the testimony was simple and direct

as the jury acquitted Shook on one of the counts”).

       {¶15} Because it is dispositive, we need address only the trial court’s

determination that joinder was appropriate under the simple-and-direct test. Accord

Valentine at ¶ 55 (“While the state argues that the cases could be tried together under


                                         -10-
Case Nos. 1-18-27, 28 and 29


either test, there is no reason for us to look to the more stringent “other acts” test

because the evidence here was simple and straightforward.”). See also Shook at ¶

28. Therefore, because the evidence was simple and direct, we cannot conclude that

Gideon was prejudiced by the joinder of the cases for purposes of trial. See

Valentine at ¶ 56; Shook at ¶ 29. Thus, the trial court did not abuse its discretion by

joining the cases for purposes of trial.

       {¶16} Gideon’s second assignment of error is overruled.

                            Assignment of Error No. III

       The Trial Court’s Instructions and the Prosecutor’s Closing
       Argument Encouraged the Jurors to Consider the Testimony of
       One Alleged Victim as Corroboration of the Testimony of
       Another Alleged Victim in Contravention of Evid.R. 404(B) and
       R.C. 2907.06(B), and Thereby Violated Defendant-Appellant’s
       Right to a Fundamentally Fair Jury Trial Under the Sixth and
       Fourteenth Amendments to the United States Constitution.
       (04/18/18 Tr. 115-17; 04/21/18 44, 104-05, 114-15)

       {¶17} In his third assignment of error, Gideon argues that the trial court and

the State improperly encouraged the jury to consider the testimony of one victim as

corroborating evidence of the veracity of another victim’s testimony.

                                 Standard of Review

       {¶18} Generally, “‘[a]n appellate court reviews a trial court’s decision to

give the jury a particular set of jury instructions under an abuse of discretion

standard.” State v. Harrison, 3d Dist. Logan No. 8-14-16, 2015-Ohio-1419, ¶ 61,

quoting State v. Barker, 11th Dist. Portage No. 2010-P-0044, 2012-Ohio-522, ¶ 91,

                                           -11-
Case Nos. 1-18-27, 28 and 29


citing State v. Martens, 90 Ohio App.3d 338, 343 (3d Dist.1993). “However, when

a jury instruction raises a question of law, we apply a de novo standard of review.”

State v. Sheldon, 3d Dist. Hardin No. 6-18-07, 2019-Ohio-4123, ¶ 66. “De novo

review is independent, without deference to the lower court’s decision.” State v.

Hudson, 3d Dist. Marion No. 9-12-38, 2013-Ohio-647, ¶ 27.

       {¶19} “The test regarding prosecutorial misconduct during closing

arguments is whether the remarks were improper and, if so, whether they

prejudicially affected the defendant’s substantial rights.” Harrison ¶ 50, citing State

v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, ¶ 231, citing State v. Smith, 14 Ohio

St.3d 13, 14 (1984). “‘To establish prejudice, a defendant must show that a

reasonable probability exists that, but for the prosecutor’s improper remarks, the

result of the proceeding would have been different. Thus, “[n]ot every intemperate

remark by counsel can be a basis for reversal.”’” State v. Liles, 3d Dist. Allen No.

1-14-61, 2015-Ohio-3093, ¶ 31, quoting State v. Porter, 4th Dist. Meigs No.

10CA15, 2012-Ohio-1526, ¶ 20, quoting State v. Landrum, 53 Ohio St.3d 107, 112

(1990).

                                       Analysis

       {¶20} First, Gideon argues that the trial court “failed to tell Gideon’s jury

that testimony of one patient could not be considered as substantive proof of a sexual

imposition charge lodged by another patient.”            (Appellant’s Brief at 20).


                                         -12-
Case Nos. 1-18-27, 28 and 29


Specifically, Gideon contends that he was prejudiced by the trial court’s jury

instructions because the trial court failed to omit the irrelevant portions of Evid.R.

404(B). Here, the trial court instructed the jury as follows:

             The charges set forth in each complaint constitute a separate and
       distinct matter. You must consider each complaint and evidence
       applicable to each complaint separately, and you must state your
       findings as to each complaint uninfluenced by your verdict on the
       other complaint. The Defendant may be found guilty or not guilty of
       any one or all of the offenses charged.

             The State called several alleged victims to testify to different
       offenses. You are limited in how you may consider the testimony
       regarding one alleged offense in relation to a separate and distinct or
       other act. You are permitted to consider the other acts evidence only
       for a limited purpose.

            The State cannot convict somebody of bad character so his
       character is not at issue here. And the testimony regarding other
       offenses isn’t being admitted to show the Defendant’s character or he
       acted in conformity with that character. It is being admitted prove
       other elements of the offense, such as motive, opportunity, intent,
       preparation, plan, knowledge, identity, or absence of mistake or
       accident.

(Apr. 21, 2018 Tr. at 114-115).

       {¶21} Contrary to Gideon’s argument on appeal, the trial court did not

provide an erroneous jury instruction.      The Supreme Court of Ohio recently

cautioned that, “when a court issues a limiting instruction with respect to other-acts

evidence, the instruction should be tailored to the facts of the case. The boilerplate

language contained in the Ohio Jury Instructions addressing other-acts evidence is

merely a template.” State v. Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, ¶ 70.

                                        -13-
Case Nos. 1-18-27, 28 and 29


Here, the trial court’s instruction is not only consistent with Ohio’s Jury Instruction,

but is also tailored to the facts of the cases. See Ohio Jury Instructions, CR Section

401.25 (Rev. Aug. 16, 2006). Therefore, we conclude that the trial court’s jury

instruction did not mislead the jury and is a correct statement of law. See State v.

Burks, 8th Dist. Cuyahoga No. 105975, 2018-Ohio-2515, ¶ 30-31.

       {¶22} Accordingly, we turn to Gideon’s argument that the State’s suggestion

in its closing argument that the jury “consider ‘other testimony * * * from the other

victims * * * to prove the elements of an offense such as motive. You can use it to

prove elements of an offense such as intent, preparation, plan, knowledge, or

absence of mistake or accident’” and that the jury “consider the testimony of the

five patients collectively * * * .” (Appellant’s Brief is at 18, quoting Apr. 21, 2018

Tr. at 44). Importantly, because Gideon’s trial counsel did not object to the State’s

closing argument, this argument calls for a plain-error analysis. See State v.

Wamsley, 117 Ohio St.3d 388, 2008-Ohio-1195, ¶ 25; State v. Cleavenger, 11th

Dist. Portage No. 2019-P-0036, 2020-Ohio-73, ¶ 13. See also State v. Smith, 3d

Dist. Hardin No. 6-14-14, 2015-Ohio-2977, ¶ 63, citing State v. Diar, 120 Ohio

St.3d 460, 2008-Ohio-6266, ¶ 139 and State v. Saleh, 10th Dist. Franklin No. 07AP-

431, 2009-Ohio-1542, ¶ 68.

       {¶23} “Crim.R. 52(B) governs plain-error review in criminal cases.” Bagley,

2014-Ohio-1787, at ¶ 55, citing State v. Risner, 73 Ohio App.3d 19, 24 (3d


                                         -14-
Case Nos. 1-18-27, 28 and 29


Dist.1991). “To demonstrate plain error, the defendant must demonstrate that the

trial court deviated from a legal rule, the error was an obvious defect in the

proceeding, and the error affected a substantial right.” State v. Howard, 3d Dist.

Marion No. 9-10-50, 2011-Ohio-3524, ¶ 83, citing State v. Barnes, 94 Ohio St.3d

21, 27 (2002). “The defendant must also demonstrate that the outcome of his trial

would clearly have been different but for the trial court’s errors.” Id., citing State

v. Waddell, 75 Ohio St.3d 163, 166 (1996), citing State v. Moreland, 50 Ohio St.3d

58.   “We recognize plain error ‘“with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.”’” Id., quoting

State v. Landrum, 53 Ohio St.3d 107, 110 (1990), quoting State v. Long, 53 Ohio

St.2d 91 (1978), paragraph three of the syllabus.

       {¶24} “Prosecutors are afforded considerable latitude in closing argument.”

State v. Encarnacion, 10th Dist. Franklin No. 16AP-817, 2017-Ohio-5530, ¶ 9,

citing State v. Ballew, 76 Ohio St.3d 244, 255 (1996). “A prosecutor may comment

on ‘“what the evidence has shown and what reasonable inferences may be drawn

therefrom.”’” Id., quoting Lott, 51 Ohio St.3d at 165, quoting State v. Stephens, 24

Ohio St.2d 76, 82 (1970), and citing State v. Leonard, 104 Ohio St.3d 54, 2004-

Ohio-6235, ¶ 159 (“A prosecutor may state an opinion if based on evidence

presented at trial.”). See State v. McGuire, 3d Dist. Allen No. 1-13-47, 2015-Ohio-

1887, ¶ 81 (“In closing arguments, prosecutors are entitled to some latitude


                                        -15-
Case Nos. 1-18-27, 28 and 29


regarding what the evidence has shown and the inferences that can be drawn.”),

citing Ballew at 255.

       {¶25} “A prosecutor’s isolated comments are not to be taken out of context

and given their most damaging meaning.” Encarnacion at ¶ 9, citing State v. Noling,

98 Ohio St.3d 44, 2002-Ohio-7044, ¶ 94, citing Donnelly v. DeChristoforo, 416

U.S. 637, 647, 94 S.Ct. 1868 (1974). “Instead, an appellate court must review a

closing argument in its entirety to determine whether prejudicial error occurred.”

Id., citing Noling at ¶ 94, citing State v. Frazier, 73 Ohio St.3d 323, 342 (1995).

       {¶26} Here, Gideon cannot demonstrate that he was prejudiced by the State’s

closing argument. Specifically, Gideon cannot demonstrate that the outcome of his

trial would have been different. See State v. Thompson, 3d Dist. Henry No. 7-16-

10, 2017-Ohio-792, ¶ 26. Indeed, as we addressed above, in its jury instructions the

trial court not only instructed the jury as to how it could consider the testimony of

each victim, but the trial court instructed the jury that “[t]he evidence does not

include * * * the opening statements or closing arguments of counsel. The opening

statements and closing arguments of counsel are designed to assist you. They are

not evidence.” (Apr. 21, 2018 Tr. at 108). Similar to our assessment in Gideon’s

second assignment, “[a] jury is presumed to follow and comply with instructions

given by the trial court.” State v. Palmer, 12th Dist. Butler No. CA2013-12-243,

2014-Ohio-5491, ¶ 27, quoting State v. Carpenter, 12th Dist. Butler No. CA2005-


                                        -16-
Case Nos. 1-18-27, 28 and 29


11-494, 2007-Ohio-5790, ¶ 20, citing Pang v. Minch, 53 Ohio St.3d 186 (1990).

See also State v. Jones, 135 Ohio St.3d 10, 2012-Ohio-5677, ¶ 194. Importantly,

there is no evidence that the jury failed to follow the trial court’s jury instructions

in these cases since the jury found Gideon not guilty of two of the charges that were

presented to it. Therefore, Gideon cannot demonstrate that the trial court provided

an erroneous jury instruction or that he was prejudiced by the State’s closing

argument.

       {¶27} Accordingly, Gideon’s third assignment of error is overruled.


                           Assignment of Error No. IV

       Defendant-Appellant’s Conviction for Sexual Imposition as to
       Former Patient [M.M.] is Not Supported by Sufficient Evidence
       to Satisfy the Requirements of the Due Process Clause of the
       Fourteenth Amendment to the United States Constitution.
       Alternatively, the Jury’s Guilty Verdict is Against the Manifest
       Weight of the Evidence. (04/20/18 Tr. 79; 04/21/18 Tr. 20-21).

       {¶28} In his fourth assignment of error, Gideon argues that his sexual-

imposition conviction in case number 17CRB01385 is based on insufficient

evidence and is against the manifest weight of the evidence. Specifically, Gideon

alleges that his sexual-imposition conviction in case number 17CRB01385 is based

on insufficient evidence because the State did not present any evidence that his “use

of therapeutic massage fell outside the scope of acceptable medical care.”

(Appellant’s Brief at 22). Gideon argues that his sexual-imposition conviction in


                                         -17-
Case Nos. 1-18-27, 28 and 29


case number 17CRB01385 is against the manifest weight of the evidence because

the victim—M.M.—was not credible.

                                  Standard of Review

       {¶29} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389

(1997). Therefore, we address each legal concept individually.

       {¶30} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19


                                          -18-
Case Nos. 1-18-27, 28 and 29


(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.

       {¶31} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                         Sufficiency of the Evidence Analysis

       {¶32} We will begin by addressing Gideon’s sufficiency-of-the-evidence

argument as it relates to his sexual-imposition conviction in case number

17CRB01385. Gideon was convicted of sexual imposition in violation of R.C.


                                         -19-
Case Nos. 1-18-27, 28 and 29


2907.06, which provides in its relevant part, “No person shall have sexual contact

with another, not the spouse of the offender * * * when * * * [t]he offender knows

that the sexual contact is offensive to the other person * * * or is reckless in that

regard.”   R.C. 2907.06(A)(1).     “Sexual contact” means “any touching of an

erogenous zone of another, including without limitation the thigh, genitals, buttock,

pubic region, or, if the person is a female, a breast, for the purpose of sexually

arousing or gratifying either person.” R.C. 2907.01(B).

       {¶33} “To obtain a conviction for sexual imposition in violation of R.C.

2907.06(A)(1), the State must prove either that the defendant knew that the sexual

contact was offensive or that the defendant was reckless with respect to whether the

sexual contact was offensive.” State v. Wrasman, 3d Dist. Auglaize No. 2-20-03,

2020-Ohio-6887, ¶ 9. “Thus, the culpable mental state for a violation of R.C.

2907.06(A)(1) is either knowledge or recklessness.” Id., citing State v. Courie, 11th

Dist. Ashtabula No. 2014-A-0043, 2015-Ohio-2894, ¶ 40-42. “A person acts

knowingly, regardless of purpose, when the person is aware that the person’s

conduct will probably cause a certain result or will probably be of a certain nature.”

R.C. 2901.22(B).

       A person has knowledge of circumstances when the person is aware
       that such circumstances probably exist. When knowledge of the
       existence of a particular fact is an element of an offense, such
       knowledge is established if a person subjectively believes that there is
       a high probability of its existence and fails to make inquiry or acts
       with a conscious purpose to avoid learning the fact.

                                        -20-
Case Nos. 1-18-27, 28 and 29



Id. “A person acts recklessly when, with heedless indifference to the consequences,

the person disregards a substantial and unjustifiable risk that the person’s conduct

is likely to cause a certain result or is likely to be of a certain nature.” R.C.

2901.22(C). “A person is reckless with respect to circumstances when, with

heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that such circumstances are likely to exist.” Id.

       {¶34} “In addition, ‘[t]he definition of sexual contact includes an express

culpability requirement of “purpose.”’” Wrasman at ¶ 10, quoting State v. Curtis,

12th Dist. Butler No. CA2008-01-008, 2009-Ohio-192, ¶ 90, citing R.C. 2907.01(B)

and State v. Mundy, 99 Ohio App.3d 275, 295 (2d Dist.1994), and citing State v.

Dunlap, 129 Ohio St.3d 461, 2011-Ohio-4111, ¶ 23-28. “A person acts purposely

when it is the person’s specific intention to cause a certain result, or, when the gist

of the offense is a prohibition against conduct of a certain nature, regardless of what

the offender intends to accomplish thereby, it is the offender’s specific intention to

engage in conduct of that nature.” R.C. 2901.22(A). “‘“[T]here is no requirement

that there be direct testimony regarding sexual arousal or gratification.”’” Wrasman

at ¶ 10, quoting State v. Young, 12th Dist. Butler No. CA2018-03-047, 2019-Ohio-

912, ¶ 47, quoting State v. English, 12th Dist. Butler No. CA2013-03-048, 2014-

Ohio-441, ¶ 69. “Rather, ‘“[w]hether the touching was performed for the purpose

of sexual arousal or gratification is a question of fact to be inferred from the type,

                                         -21-
Case Nos. 1-18-27, 28 and 29


nature, and circumstances of the contact.”’” Id., quoting Young at ¶ 47, quoting

State v. Gesell, 12th Dist. Butler No. CA2005-08-367, 2006-Ohio-3621, ¶ 25.

However, “a person may not be convicted of sexual imposition ‘solely upon the

victim’s testimony unsupported by other evidence.’” State v. Roy, 9th Dist. Lorain

No. 13CA010404, 2014-Ohio-5186, ¶ 48, quoting R.C. 2907.06(B).

       {¶35} On appeal, Gideon challenges only his sexual imposition conviction

in case number 17CRB01385. In that case, the State alleged that Gideon was guilty

of sexual imposition as to M.M.       Accordingly, we need to address only the

sufficiency of the evidence supporting Gideon’s sexual-imposition conviction as it

relates to M.M. In that case, the State was required to prove that Gideon had sexual

contact with M.M., who was not his spouse, and that Gideon knew that the sexual

contact was offensive to M.M. or was, at least, reckless in that regard. See State v.

Wine, 3d Dist. Auglaize No. 2-12-01, 2012-Ohio-2837, ¶ 52.

       {¶36} However, Gideon does not dispute the evidence underlying the

elements of the sexual imposition conviction as it relates to M.M.; rather, he

disputes whether the State presented sufficient evidence “that the therapeutic

massage administered by Gideon fell outside the scope of acceptable medical care.”

(Appellant’s Brief at 23). Thus, we will address only whether the State must present

sufficient evidence that a touching falls outside of the scope of acceptable medical

care for a person to be guilty of sexual imposition.


                                        -22-
Case Nos. 1-18-27, 28 and 29


         {¶37} In support of his argument that the State must prove that a touching

falls outside the scope of acceptable medical care for him to be guilty of sexual

imposition, Gideon directs us to People v. Burpo and State v. Nucklos.3 164 Ill.2d

261 (1995); 121 Ohio St.3d 332, 2009-Ohio-792. In Burpo, the defendant, a

medical doctor, was charged with violating Illinois’s criminal-sexual-assault statute.

Here, Gideon contends that this court should add an element to Ohio’s sexual-

imposition statute requiring the State “‘to establish beyond a reasonable doubt what

the medical standards were, that the physician intentionally transgressed those

standards, and that the patient did not consent to the transgressions’” in cases

involving licensed-medical professionals. (Appellant’s Brief at 22, quoting Burpo

at 265). Gideon argues that the Illinois statute is applicable in Ohio based on the

Supreme Court of Ohio’s decision in Nucklos in which the court concluded that “the



3
  To the extent that Gideon contends that Ohio’s sexual-imposition statute is unconstitutional as applied to
him because “[o]ther jurisdictions have recognized that principles of constitutional due process preclude the
state from enforcing a sexual assault statute in a manner that criminalizes bona fide medical or health care
treatment or procedures,” Gideon failed to raise such constitutional challenge prior to or at trial. (Appellant’s
Brief at 22, citing State v. Lesik, 322 Wis.2d 753, 762 (2009). “The Supreme Court of Ohio has held that,
‘“[f]ailure to raise at the trial court level the issue of the constitutionality of a statute or its application, which
issue is apparent at the time of trial, constitutes a waiver of such issue and a deviation from this state’s orderly
procedure, and therefore need not be heard for the first time on appeal.”’” State v. Heft, 3d Dist. Logan No.
8-09-08, 2009-Ohio-5908, ¶ 29, quoting State v. Rice, 3d Dist. Allen Nos. 1-02-15, 1-02-29, and 1-02-30,
2002-Ohio-3951, ¶ 7, quoting State v. Awan, 22 Ohio St.3d 120 (1986), syllabus. “However, the waiver
doctrine set forth by Awan is discretionary; thus, ‘even where waiver is clear, a reviewing court may consider
constitutional challenges to the application of statutes in specific cases of plain error or where the rights and
interests involved may warrant it.’” Id., quoting Rice at ¶ 7, citing In re M.D., 38 Ohio St.3d 149 (1988),
syllabus. Nevertheless, “‘“discretion will not ordinarily be exercised to review such claims, where the right
sought to be vindicated was in existence prior to or at the time of trial.”’” Id., quoting Rice at ¶ 7, quoting
State v. 1981 Dodge Ram Van, 36 Ohio St.3d 168, 170-71 (1988), quoting State v. Woodards, 6 Ohio St.2d
14, 21 (1966). The constitutional issue Gideon raises on appeal was available to him before and at trial.
Therefore, Gideon waived the issue on appeal, and we decline to address it.


                                                        -23-
Case Nos. 1-18-27, 28 and 29


state bears the burden of proving beyond a reasonable doubt * * * that the licensed

health professional violated statutes or regulations that define the standard of care

for dispensing controlled substances.” Nucklos at ¶ 22.

       {¶38} Gideon’s argument is misplaced. Requiring the State to prove that a

touching falls outside of the scope of acceptable medical care for a person to be

guilty of sexual imposition adds an additional element to the offense of sexual

imposition not included by the legislature. “‘[I]t is only the legislature, not the

judiciary,’ that ‘has the power to engraft or enact additional elements’ of an

offense.” State v. Bickel, 5th Dist. Fairfield No. 13-CA-44, 2014-Ohio-1718, ¶ 20,

quoting State v. O’Connor, 12th Dist. Butler No. CA2001-08-195, 2002-Ohio-4122,

¶ 30. See also State v. Sullivan, 2d Dist. Montgomery No. 23948, 2011-Ohio-2976,

¶ 16. Until the legislature acts, that element cannot be judicially engrafted to the

offense. See State v. Duncan, 10th Dist. Franklin No. 88AP-161, 1988 WL 112343,

*5 (Oct. 18, 1988).

       {¶39} Indeed, the statutes at issue in Burpo and Nucklos include licensed-

medical-professional exceptions in the statutory construction. See Burpo at 263-

264 (noting that the criminal-sexual-assault statute set “forth an exception or

exemption to the offense of aggravated criminal sexual assault: ‘Any medical

examination or procedure which is conducted by a physician, nurse, medical or

hospital personnel, parent, or caretaker for purposes of and in a manner consistent


                                        -24-
Case Nos. 1-18-27, 28 and 29


with reasonable medical standards is not an offense’”), quoting 720 Ill. Comp. Stat.

Ann. 5/12-18 (1991); Nucklos at ¶ 22 (concluding that “to convict a licensed health

professional of trafficking in drugs under R.C. 2925.03(A), the state bears the

burden of proving beyond a reasonable doubt the inapplicability of the licensed-

health-professional exception in R.C. 2925.03(B)(1) by submitting evidence that the

licensed health professional violated statutes or regulations that define the standard

of care for dispensing controlled substances”).

       {¶40} Nevertheless, viewing the evidence in a light most favorable to the

prosecution, we conclude that Gideon’s sexual imposition conviction is based on

sufficient evidence. That is, the State presented sufficient evidence at trial from

which the trier of fact could reasonably infer that Gideon knew that the sexual

contact was offensive to M.M. or was, at least, reckless in that regard. Indeed, even

though Gideon’s argument highlights evidence that he touched M.M. for legitimate

medical purposes, his argument does not negate the presence of countervailing

evidence in the record that, if believed by the trier of fact, established that Gideon

touched M.M. for his own sexual gratification. Accord State v. Heiney, 6th Dist.

Lucas No. L-16-1042, 2018-Ohio-3408, ¶ 94 (“While Heiney’s arguments highlight

evidence that he touched M.S. and K.O. for legitimate medical purposes, his

arguments do not negate the presence of countervailing evidence in the record that,

if believed by the jury, established that Heiney touched M.S. and K.O. for his own


                                        -25-
Case Nos. 1-18-27, 28 and 29


sexual gratification.”). Specifically, M.M. testified that Gideon rubbed her right

buttocks “softly and intimately,” which caused her to jump off of the exam table

and put her clothes back on because she “felt violated.” (Apr. 19, 2018 Tr. at 86-

87). M.M. further testified that Gideon stated to her (as she pulled away from his

touching), “don’t worry, you don’t have anything I want.” (Id. at 86). Moreover,

M.M. unequivocally testified that Gideon did not indicate that it was medically

necessary for him to touch her intimately and that Gideon’s touching felt

“provocative.” (Id. at 87, 92).

       {¶41} Based on that evidence, we conclude that a rational trier of fact could

have found beyond a reasonable doubt that Gideon knew that the sexual contact was

offensive to M.M. or was, at least, reckless in that regard. Consequently, Gideon’s

sexual imposition conviction is based on sufficient evidence.

       {¶42} Having concluded that Gideon’s sexual-imposition conviction is

based on sufficient evidence, we next address Gideon’s argument that his sexual-

imposition conviction is against the manifest weight of the evidence.

                          Manifest Weight of the Evidence

       {¶43} Gideon contends that his sexual-imposition conviction in case number

17CRB01385 is against the manifest weight of the evidence because M.M. lacked

credibility and reliability. In particular, Gideon contends that

       [t]he combination of [M.M.’s] dire mental and physical condition, her
       dependence on opioids, Gideon’s refusal to give her the narcotic that

                                         -26-
Case Nos. 1-18-27, 28 and 29


       she was seeking, and the confrontation with Gideon’s girlfriend as
       [M.M.] was leaving the office create a situation highly conducive to
       the lodging of a false or mistaken accusation of sexual impropriety”
       and that those “circumstances, coupled with the equivocal nature of
       her accusations – she ‘guessed’ she was being touched ‘intimately’ –
       should give this Court pause.”

(Appellant’s Brief at 24-25).

       {¶44} “Although we review credibility when considering the manifest

weight of the evidence, the credibility of witnesses is primarily a determination for

the trier of fact.” State v. Banks, 8th Dist. Cuyahoga No. 96535, 2011-Ohio-5671,

¶ 13, citing DeHass, 10 Ohio St.2d 230, at paragraph one of the syllabus. “The trier

of fact is best able ‘to view the witnesses and observe their demeanor, gestures[,]

and voice inflections, and use these observations in weighing the credibility of the

proffered testimony.’” Id., quoting State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-

2202, ¶ 24, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80-81

(1984).

       {¶45} After reviewing the evidence, we cannot conclude that the trier of fact

lost its way and created such a manifest miscarriage of justice in its witness-

credibility determination requiring that we reverse Gideon’s sexual-imposition

conviction as to M.M. and order a new trial. Even though M.M. made an equivocal

statement after attempting to describe the way in which Gideon touched her

buttocks, in addition to her testimony of the confrontation with Gideon’s significant

other as she was leaving Gideon’s office, the jury also heard Gideon’s testimony

                                        -27-
Case Nos. 1-18-27, 28 and 29


“and we are mindful of the jury’s ‘superior first-hand perspective in judging the

demeanor and credibility of witnesses.’” State v. Suffel, 3d Dist. Paulding No. 11-

14-05, 2015-Ohio-222, ¶ 33, quoting State v. Phillips, 10th Dist. Franklin No. 14AP-

79, 2014-Ohio-5162, ¶ 125, citing DeHass at paragraph one of the syllabus. See

Roy, 2014-Ohio-5186, at ¶ 78. Furthermore, the jury heard the testimony of

additional witnesses, offering testimony regarding similar acts by Gideon. See

Heiney, 2018-Ohio-3408, at ¶ 94; Roy at ¶ 74. Likewise, the jury heard the

testimony of State Medical Board Investigator Chad Yoakam (“Investigator

Yoakam”) who interviewed Gideon regarding the allegations in these cases.

Investigator Yoakam also identified State’s Exhibit G (Investigator Yoakam’s

recorded interview of Gideon), which was subsequently played for the jury, and

identified State’s Exhibit I (Gideon’s written statement), which was admitted into

evidence.

       {¶46} In other words, even though Gideon alleged that he touched M.M. for

medical purposes, the jury was able to compare Gideon’s testimony against the

balance of the State’s evidence presented at trial and “it is well within the province

of the trier-of-fact to determine [Gideon’s] credibility in making those statements

including the prerogative to find [Gideon’s] denials not to be truthful.” State v. Voll,

3d Dist. Union No. 14-12-04, 2012-Ohio-3900, ¶ 27. See Heiney at ¶ 130.




                                         -28-
Case Nos. 1-18-27, 28 and 29


       {¶47} Accordingly, the evidence that we summarized in our sufficiency-of-

the-evidence analysis supporting Gideon’s sexual-imposition conviction as to M.M.

is weightier than the evidence against it. Therefore, we cannot conclude that the

jury clearly lost its way and created such a manifest miscarriage of justice that

Gideon’s sexual-imposition conviction as to M.M. must be reversed and a new trial

ordered.

       {¶48} Gideon’s fourth assignment of error is overruled.

       {¶49} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                               Judgments Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -29-